Citation Nr: 1706853	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for migraine headaches, in excess of 0 percent rating prior to January 28, 2016, in excess of 30 percent from January 28, 2016 to July 29, 2016, and in excess of 50 percent from July 30, 2016. 

2.  Entitlement to a higher initial disability rating (or evaluation) for degenerative disk disease (DDD) of the cervical spine in excess of 10 percent.

3.  Entitlement to a higher initial disability rating (or evaluation) for bilateral foot osteoarthritis in excess of 10 percent.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1982 to January 1986, from October 2003 to October 2005, and from June 2006 to November 2007.  The Veteran also served in the Army National Guard and had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Montgomery, Alabama, which, in pertinent part, granted service connection for cervical spine, bilateral foot, and headache disorders, and denied service connection for a back disorder.  This matter also comes on appeal from a June 2010 rating decision denying a TDIU.

During the course of this appeal, in January 2011, a decision review officer (DRO) granted a higher initial disability rating of 10 percent (from noncompensable) for bilateral foot osteoarthritis from November 27, 2007, the day after separation from service.  Further, in an April 2016 RO rating decision concerning the service-connected migraine headaches, the Veteran was granted a 30 percent disability rating (from noncompensable) from January 28, 2016.  In a subsequent October 2016 rating decision, VA granted the maximum schedular rating of 50 percent for headaches from July 30, 2016; thus creating staged ratings as to the headache issue.  

The Veteran has appealed from the initial ratings assigned for multiple service-connected disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing in an October 2016 memorandum.  38 C.F.R. § 20.1304 (2016).  In the February 2011 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issues on appeal.  VA sent the Veteran a letter in July 2016 informing that a Board videoconference hearing had been scheduled for September 7, 2016.  The Veteran did not appear for the hearing.  Subsequently, the Veteran's representative submitted an informal hearing presentation (IHP) in September 2016, and in the October 2016 evidence waiver it was noted that the Veteran requested that the Board take jurisdiction and decide the appeal on its merits.  The Board finds there is no pending hearing request.  38 C.F.R. § 20.702(e) (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, from November 27, 2007, the service-connected migraine headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  For the entire initial rating period on appeal, from November 27, 2007, the service-connected cervical spine disability more nearly approximated painful limitation of forward flexion to 15 degrees or less without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

3.  For the entire initial rating period on appeal, from November 27, 2007, the service-connected bilateral foot osteoarthritis manifested as moderate symptomatology, to include symptoms of pain, including painful limitation of motion and painful flare-ups, stiffness, crepitus, numbness, excess fatigability, lack of endurance, metatarsalgia, and mild physical impairment during flare-ups that prevents prolonged standing or walking.

4.  For the entire relevant period on appeal from November 27, 2007, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal from November 27, 2007, the criteria for a 50 percent disability rating for service-connected migraine headaches, the maximum schedular rating, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.21, 4.25, 4.124a, Diagnostic Code 8100 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal from November 27, 2007, the criteria for a 30 percent disability rating for service-connected DDD of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal from November 27, 2007, the criteria for a 10 percent disability rating for each foot, and no higher, for the service-connected bilateral foot osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5276-84 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from November 27, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants entitlement to a TDIU and remands the issue of service connection for a back disorder, no further discussion of VA's duties to notify and to assist is necessary as to those issues. 

As this appeal arises from the Veteran's disagreement with the initial ratings assigned following the grant of service connection for multiple disabilities, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran has received multiple VA examinations relevant to the issues on appeal.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While it is not clear that the claims file was reviewed at each examination, the Board notes that review of the claims file is not required in this case for purposes of determining whether higher initial disability ratings are warranted for the service-connected disabilities on appeal, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  The Veteran last received a VA foot examination in January 2016.  Subsequently, in July 2016, the Veteran filed a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, in which the Veteran requested an increased rating for the bilateral foot issue currently on appeal.  As this was not a new claim (because the issue is currently on appeal), VA does not have a duty to provide a new VA foot examination unless the form reflects that the foot symptoms may have worsened since January 2016.  No evidence of worsening foot symptoms are advanced in either the form or in any accompanying documentation.  As such, the Board need not remand for a new VA foot examination.

All relevant documentation, including social security administration (SSA), VA, and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the initial rating issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Higher Initial Rating for Migraine Headaches

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The Veteran has advanced that the service-connected migraine headaches are of such intensity to result in severe economic inadaptability.  After a review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the service-connected migraine headaches have manifested in symptoms and impairment that more nearly approximate very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.

Initially, the Board notes that the Veteran has not worked since separating from service in November 2007.  An October 2007 service treatment record conveys that the Veteran complained of migraine headaches that were six out of ten on the pain scale.  The Veteran received a VA general medical examination in November 2007.  The examination report reflects that the Veteran advanced having headaches that were treatable with neck stretching exercises and two to three hours of bed rest.  An October 2008 VA traumatic brain injury (TBI) note reflects that the Veteran was diagnosed with "severe 3" headaches.  It was also noted that the Veteran had had a headache within the last 30 days.  

In the April 2009 notice of disagreement (NOD), the Veteran advanced having dizziness with the headaches.  VA treatment records from 2008 to 2009 reflect that the Veteran received continuing headache management treatment at the VA TBI clinic.  

The Veteran's mother submitted a lay statement in May 2009.  Per the letter, the Veteran's headaches, with dizziness, were so severe that the Veteran would spend a significant amount of time lying down in a dark room.  The pain required the Veteran to bring a bottle for urination into the bedroom so that it would not be necessary to leave.  In a September 2009 statement, the Veteran advanced being afraid to drive due to the dizziness associated with the headaches.

A VA TBI examination was conducted in October 2009.  Per the examination report, the Veteran had daily, severe, prostrating headaches that would last for several hours.  The Veteran advanced having associated symptoms of dizziness and sensitivity to light.

The Veteran received a VA TDIU examination in April 2010.  Per the examination report, the Veteran had daily frontal and occipital headaches that required the Veteran to lie prone for a portion of each day.  The VA examiner opined that the migraine symptoms, along with the TBI residuals, prevented the Veteran from obtaining or maintaining employment at that time.

The Veteran received a VA TBI examination in March 2014.  Under "subjective symptoms" it was noted that the Veteran had mild or occasional headaches.  Further, the Veteran also received a VA headache examination in March 2014.  The medical history noted daily headaches that the Veteran treated with medication.  While the Veteran was noted to have constant pain, the VA examiner found that the Veteran did not have prostrating attacks at that time.  

Subsequently, in April 2014, the Veteran's primary care physician since July 2012 submitted a private opinion letter indicating that the findings of the March 2014 VA examinations were incorrect.  The private physician opined that all of the Veteran's symptoms, to include headaches, had not improved since 2012.  Further, in April 2014, the Veteran's mother also submitted a lay statement indicating that the Veteran's headache symptoms were worse and that the Veteran stayed in bed most of the time due to the pain.

The Veteran received a VA headache examination in January 2016.  Per the examination report, the Veteran conveyed having weekly severe headaches that would last about 12 hours.  Additionally, symptoms experienced by the Veteran included nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  The VA examiner found that the Veteran had prostrating headaches once per month, but did not find that the Veteran had very prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  Further, the VA examiner opined that the Veteran's service-connected migraine headaches had no impact on the ability to work.  The Board notes that this finding directly contradicts the other evidence of record and significantly weakens the probative value of the examination and opinion.

Approximately six months later, in July 2016, the Veteran received another VA headache examination.  At that time the Veteran advanced persistent, almost daily headaches.  Symptoms associated with the headaches included nausea, sensitivity to light and sound, and changes in vision.  The Veteran had prostrating headaches that would occur more frequently than once per month.  The VA examiner opined that the migraines were frequently prostrating and prolonged.  At the conclusion of the examination, the VA examiner opined that during a prostrating attack the Veteran would be prevented from performing any activity.

In sum, for the entire initial rating period from November 27, 2007, there is some lay and medical evidence that shows that, for the entire initial rating period on appeal, the service-connected migraine headaches have manifested in symptoms and impairment that more nearly approximate very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  The Veteran's headaches began immediately after an in-service TBI and the Veteran has not worked since that injury.  After separation from service the Veteran received regular treatment for headache symptoms from VA, and the mother of the Veteran, in multiple lay statements throughout the course of this appeal, regularly advanced that the Veteran's migraine headache symptoms required the Veteran to spend a significant amount of time lying down in a dark room.  A VA TDIU examiner in April 2010 opined that the Veteran was unemployable at that time due to a combination of migraine and other TBI symptoms.  The Veteran's migraine headache symptoms appear to have remained relatively the same during the relevant period on appeal, and in July 2016, a VA examiner found that the Veteran had frequently prostrating and prolonged migraines that would impact the ability to work.  The above evidence has some tendency to show that the migraines have been prostrating, prolonged, very frequent, and productive of severe economic inadaptability for the entire initial rating period on appeal; therefore, the Board finds that an initial disability rating of 50 percent, the maximum schedular rating, for the entire initial rating period on appeal from November 27, 2007, for the service-connected migraine headaches is warranted.  38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8100.

Higher Initial Rating for DDD of Cervical Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Concerning the cervical spine, the General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine, while a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 45 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

After a review of all the evidence of record, the Board finds that, for the entire initial rating period on appeal from November 27, 2007, the Veteran's service-connected cervical spine disability more nearly approximated painful limitation of forward flexion to 15 degrees or less without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

A June 2007 service treatment record noted that the Veteran had severe pain and decreased range of motion in the cervical spine upon examination.  A July 2007 service treatment record reflects that the Veteran advanced having constant, sharp, fixed neck pain at a level of five to six out of ten on the pain scale.  The Veteran conveyed having muscle spasms but did not identify any radicular symptoms.  Another July 2007 service treatment record also noted a lack of weakness or numbness in the upper extremities.  Per the report from the Veteran's October 2007 medical board examination, the neck had "painful but full range of motion."

The Veteran received a VA general medical examination in November 2007.  The examination report reflects that the Veteran advanced having neck pain.  Range of motion testing reflected flexion of zero to 45 degrees with pain from 15 to 45 degrees.  Muscle spasms were present; however, there was no indication of radiculopathy to either upper extremity.  At the conclusion of the examination the VA examiner opined that the Veteran "will have a total functional loss equated to flexion limited to 15 degrees."  The VA examiner also noted that physical limitation would mostly manifest as pain and lack of endurance.

A new VA neck examination was conducted in January 2016.  Per the examination report, the Veteran advanced having flare-ups of pain once every two weeks lasting one to two days.  At the time of examination the Veteran had throbbing pain in the neck.  Range of motion testing showed forward flexion of zero to 40 degrees; however, despite the VA examiner stating that there was pain on examination, the VA examiner did not indicate where objective evidence of painful motion set in.  Upon examination there was no ankylosis, muscle atrophy, radiculopathy, or other neurologic abnormalities.  No incapacitating episodes of IVDS were noted.  

The Board notes that there are extensive medical records associated with the record discussing the Veteran's neck symptomatology; however, none of these records reflect that the Veteran has ankylosis of the cervical spine and/or incapacitating episodes of IVDS having a total duration of at least four weeks in the previous 12 months.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that, for the entire initial rating period on appeal, from November 27, 2007, the Veteran's service-connected cervical spine disability more nearly approximated painful limitation of forward flexion to 15 degrees or less without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.  As discussed above, at a November 2007 VA general medical examination, a VA examiner found that objective evidence of painful motion set in at 15 degrees during forward flexion of the cervical spine.  Further, the examiner opined that the Veteran would continue to have "function loss equated to flexion limited to 15 degrees."  As the January 2016 VA neck examination did not indicate where objective evidence of painful motion set in during range of motion testing, the Board will resolve all reasonable doubt in favor of the Veteran to find that, for the entire initial rating period on appeal, the Veteran's range of forward flexion was limited to 15 degrees or less due to pain, warranting a 30 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243; DeLuca.  A rating in excess of 30 percent is not warranted as there was no ankylosis or incapacitating episodes having a total duration of at least four weeks in any previous 12 months period.  Id.

The Board has considered whether the Veteran is entitled to a separate compensable rating for any objective neurologic, or other, disabilities related to the service-connected spinal disabilities.  As discussed above, the evidence reflects that the Veteran does not have radiculopathy or any other objective neurologic disabilities related to the service-connected cervical spine disability.  For these reasons, the Board does not find that the assignment of a separate compensable rating for any disabilities related to the service-connected cervical spine is warranted at this time.

Higher Initial Rating for Bilateral Foot Osteoarthritis

The Veteran's service-connected bilateral foot osteoarthritis was initially assigned a single 10 percent disability rating under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis, degenerative, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Great care is to be exercised in the selection of the diagnostic code number. 
38 C.F.R. § 4.27 (2016).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Board has considered whether Diagnostic Code 5284, for other foot injuries, would be more appropriate to rate the service-connected bilateral foot osteoarthritis.  Diagnostic Code 5284 provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a.  Based on the symptomatology, diagnoses, and relevant medical history, the Board finds that in this case Diagnostic Code 5284 is potentially more favorable than Diagnostic Code 5003 to rate the service-connected bilateral foot osteoarthritis because it incorporates all symptoms related to foot injuries and could potentially result in the assignment of a disability rating in excess of that available under Diagnostic Code 5003.  The service-connected bilateral foot osteoarthritis stems from in-service injuries to both feet caused by the wear and tear from having to walk in the deserts of Iraq; therefore, the service-connected disability resulted from in-service injuries to both feet. 

Based on all the above, the Board finds that the more general Diagnostic Code 5284 is more appropriate and potentially more favorable for rating the service-connected bilateral foot osteoarthritis because Diagnostic Code 5284 specifically provides subjective and objective rating criteria for the type of injury, and contemplates multiple foot diagnoses, symptomatology, and functional impairment resulting from foot injuries, rather than the more specific criteria for arthritis under Diagnostic Code 5003.  Further, the assignable disability ratings under Diagnostic Code 5284 exceed those available under Diagnostic Code 5003.  As the bilateral foot disability picture discussed below squarely fits within the criteria under Diagnostic Code 5284 for the entire appeal period, and as a rating under Diagnostic Code 5284 could potentially be more favorable than a rating under Diagnostic Code 5003, this is the most appropriate diagnostic code under which to rate the bilateral foot disability on appeal.  

The Veteran has advanced that separate disability ratings are warranted for both the right and left feet, and that ratings in excess of 10 percent should be assigned for each foot.  After a review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal, from November 27, 2007, the service-connected bilateral foot osteoarthritis manifested as moderate symptomatology, to include symptoms of pain, including painful limitation of motion and painful flare-ups, stiffness, crepitus, numbness, excess fatigability, lack of endurance, metatarsalgia, and mild physical impairment during flare-ups that prevents prolonged standing or walking.

An August 2006 service treatment record reflects that the Veteran was positive for a bone spur on the left heel, and that the Veteran complained of pain in the right heel that was suspected to be caused by a bone spur.  The report from a February 2009 VA mental health treatment record noted that the Veteran was not exhibiting symptoms of a foot disability at that time; however, the report from an April 2010 VA mental health examination conveys that the Veteran reported having both pain and numbness in the feet.  

The Veteran received a VA general medical examination in November 2007.  Per the examination report, the Veteran had bilateral foot pain caused by osteoarthritis.  The Veteran was treated by a VA podiatry clinic with insoles, padding, and support for the feet.  While the Veteran could walk without support, the Veteran could not walk briskly due to the foot pain.

Upon examination in November 2007, the Veteran had inversion of 0 to 40 degrees with pain between 20 and 40 degrees bilaterally.  Bilateral eversion was 0 to 20 degrees with pain between 10 to 20 degrees.  Crepitus, pain, and stiffness were observed bilaterally.  There was no evidence of laxity in the feet, no pain with palpation of the plantar or proximal area of the feet, no hallux valgus, no bunions, and no evidence of pain with weightbearing.  The VA examiner opined that the Veteran would have a total functional loss equated to inversion limited to 20 degrees and would have mild physical impairment during flare-ups.  With repetitive range of motion, the Veteran would also develop mild physical limitation that is mostly manifested by pain.  Pain did not increase during repetitive use testing.  At the conclusion of the examination the Veteran was diagnosed with mild osteoarthritis of both feet.

The Veteran received a VA foot examination in January 2016.  At that time, the Veteran was diagnosed with both bilateral foot arthritis and bilateral pes planus.  Under medical history, it was noted that the Veteran had bilateral arch pain that was treated with orthotics and injections.  The Veteran advanced having "pain with aggravation" and that the pain prevented prolonged standing or walking.

Under the pes planus analysis section of the January 2016 examination, it was noted that the Veteran had bilateral foot pain on use and manipulation of the feet, and that the pain would worsen with use and manipulation.  The Veteran also had extreme tenderness on the plantar surfaces of both feet, and a decrease in longitudinal arch height in both feet.  There was no swelling and no callouses were observed.  There was no pain on weight bearing, no evidence of marked deformity of either foot, no marked pronation of either foot, the weight bearing line did not fall over or medial to the great toe in either foot, there was no alteration to the weight bearing line, there was no inward bowing of the Achilles tendon, and there was no marked inward displacement and/or severe spasm of the Achilles tendon on manipulation of either foot.  The Veteran did have metatarsalgia in both feet.

Upon examination in January 2016, both feet displayed pain, excess fatigability, and lack of endurance; however, flare-ups and repeated use over time did not result in significantly limited functional ability of either foot.  Further, flare-ups did not result in any other functional loss of either foot.  Neither foot had its functioning so diminished that amputation with prosthesis would equally serve the Veteran.  At the conclusion of the examination, the VA examiner opined that the foot disability symptoms would prevent prolonged standing or walking.    

VA has received extensive VA and private treatment (medical) records, which the Board has thoroughly reviewed; however, review of these records does not reflect symptomatology beyond that discussed above.  In these records, the Veteran has primarily advanced pain, and occasional numbness, in the feet.  No other symptoms of significance were noted.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that, for the entire initial rating period on appeal, from November 27, 2007, the service-connected bilateral foot osteoarthritis manifested as symptoms of pain, including painful limitation of motion and painful flare-ups, stiffness, crepitus, numbness, excess fatigability, lack of endurance, metatarsalgia, and mild physical impairment during flare-ups that prevents prolonged standing or walking, which the Board finds to more nearly approximate a moderate foot injury symptomatology in both foot.  Evidence supporting the Board's finding of moderate (rather than moderately severe or severe) symptomatology includes the fact that the bilateral foot symptomatology has primarily manifested as pain.  At the November 2007 VA examination, the VA examiner opined that, even considering flare-ups of pain, the Veteran would only have mild physical impairment.  It was noted that the symptoms did not prevent the Veteran from walking, but simply prevented walking at a brisk pace.  Further, the report from the January 2016 VA foot examination reflects that the VA examiner found that the functional impairment of the bilateral foot symptomatology merely prevented prolonged standing or walking, which the Board finds more nearly approximates moderate symptomatology, as it does not significantly hinder the Veteran's walking and/or standing so as to rise to the level of moderately severe or severe symptoms.

For the above stated reasons, the Board finds that the Veteran has demonstrated moderate foot injury symptomatology in both the right and left feet.  As the Veteran is assigned only one 10 percent disability rating for both feet, the Board will resolve all reasonable doubt in favor of the Veteran to find that, for the entire initial rating period on appeal, from November 27, 2007, separate 10 percent disability ratings are warranted for both the right and left feet due to service-connected osteoarthritis.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284; DeLuca.  Again, a rating in excess of 10 percent for either foot is not warranted as the above discussed symptoms more nearly approximate moderate symptomatology, rather than moderately severe or severe symptomatology.  Id.  The Board notes that this same rating would have been assigned had the Board not changed diagnostic codes from Diagnostic Code 5284 to Diagnostic Code 5003; however, as discussed above, the Board has chosen to rate under Diagnostic Code 5284 as it better encompasses the Veteran's symptoms and may potentially provide for a higher rating than Diagnostic Code 5003 should the Veteran's symptoms worsen in the future.  

The Board has considered whether a rating in excess of 10 percent would be warranted for either foot under a different diagnostic code.  Initially, the Board notes that the Veteran's symptoms and impairment of either foot do not warrant an increased rating under Diagnostic Codes 5277-5283 for any period, as there is no evidence of weak foot, bilateral, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.

The Board does note that at the January 2016 VA foot examination the Veteran was diagnosed with bilateral pes planus, which is not currently service connected.  Having reviewed the evidence, the Board notes that the current pes planus symptomatology more nearly approximates moderate symptomatology (weight-bearing line over or medial to great toe) in both feet, which, under Diagnostic Code 5276, provides for a single 10 percent disability rating for bilateral pes planus.  In other words, while the Board can, and does, assign separate 10 percent disability ratings for each foot under Diagnostic Code 5284 in the instant decision, rating under Diagnostic Code 5276 would only allow for the assignment of a single 10 percent disability rating.  As such, rating under Diagnostic Code 5284 is more favorable to the Veteran.

The Board has also considered whether a sperate compensable rating is warranted under Diagnostic Code 5276 for bilateral pes planus.  As discussed above, the evidence reflects that during the course of this appeal both the osteoarthritis and pes planus had overlapping symptoms of pain.  See Esteban, 6 Vet. App. at 261 (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Granting a separate rating for the same overlapping manifestations, specifically symptoms of pain, under Diagnostic Code 5276 for bilateral pes planus would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

Finally, the Board has considered whether the Veteran is entitled to a separate compensable rating for any objective neurologic disabilities related to the service-connected bilateral foot osteoarthritis.  As discussed above, the evidence does reflect that the Veteran has advanced symptoms of numbness in both feet; however, review of the record does not reflect that the Veteran has been diagnosed with any neurologic disabilities related to the service-connected bilateral foot osteoarthritis.  Rather, the evidence indicates that the numbness may be a symptom of a currently diagnosed non-service-connected back disorder.  For these reasons, the Board does not find that the assignment of a separate compensable rating for any neurological disabilities related to the service-connected bilateral foot osteoarthritis is warranted at this time.

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted for the rating issues on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, as to the service-connected migraine headaches, the Board finds that the symptomatology and impairment caused by the migraine headaches is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  In this case, the Veteran's headache disorder has manifested as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Reported symptoms of nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes are symptoms included in the consideration as to whether the migraines are prostrating and/or cause economic inadaptability.  

As to the cervical spine disability rating on appeal, the Veteran's orthopedic disability picture has manifested primarily as painful limitation of motion, with flare-ups of pain, and muscle spasms.  As discussed above, painful limitation of motion with flare-ups and related orthopedic symptoms are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  Muscle spasms are also specifically contemplated by the rating criteria.  Further, any functional limitations imposed by the Veteran's orthopedic disabilities are primarily the result of pain caused by engaging in these activities; therefore, as recognized in DeLuca, the effects of the Veteran's orthopedic pain and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

Finally, as to the bilateral foot osteoarthritis, the orthopedic disability picture has manifested primarily as pain, including painful limitation of motion and painful flare-ups, stiffness, crepitus, numbness, excess fatigability, lack of endurance, metatarsalgia, and mild physical impairment during flare-ups that prevents prolonged standing or walking.  The schedular rating criteria, including Diagnostic Code 5284, specifically provide for disability ratings based on moderate, moderately severe and severe foot injuries, encompassing a wide range of symptoms, including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 symptoms, which are incorporated into the schedular rating criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, 8 Vet. App. 202 at 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss).  As Diagnostic Code 5284 encompasses a wide variety of symptomatology and functional limitations, include the current manifestations of symptomatology of both the Veteran's right and left feet, all of the Veteran's bilateral foot osteoarthritis symptoms are considered by the schedular rating criteria.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.         

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the issues on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation under 
38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Special monthly compensation under 38 U.S.C.A. § 1114(s) is available when a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities ratable at 60 percent or more. 

The Court has interpreted 38 U.S.C.A. § 1114(s) to mean that the "total" disability rating does not have to be a 100 percent schedular rating.  The total rating requirement may be satisfied where a veteran has been awarded a TDIU rating for a single disability.  See Bradley, 22 Vet. App. at 293.  The Bradley decision also held that the direction to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings.  A TDIU rating based on multiple service-connected disabilities does not satisfy the criteria of one total disability in considering entitlement to SMC under 38 U.S.C.A. § 1114(s).  Id. at 290-91. 

The Court reiterated this interpretation with its holding in Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) ("The Court today holds that a TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability.").  

In the instant decision the Board grants entitlement to a TDIU.  As discussed below, the evidence of record reflects that a TDIU is warranted due to a combination of symptoms stemming from the Veteran's service-connected migraine headaches, mental health, and TBI residuals.  The Board notes that the Veteran's symptomatology is significant for multiple service-connected disabilities (70 percent rating for TBI residuals, 50 percent ratings for migraine headaches and posttraumatic stress disorder (PTSD)); however, the evidence does not reflect that a TDIU would be warranted for the symptoms stemming from one of those service-connected disabilities alone.  As such, the Board need not consider whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is warranted in the instant decision.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Here, when considering the increased ratings granted in the instant decision for the service-connected cervical spine and migraine headache disabilities, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  During the relevant period on appeal, the Veteran had a combined schedular disability rating of 70 percent or higher, to include the following service-connected disabilities: traumatic brain injury (TBI), migraine headaches, PTSD, bilateral foot osteoarthritis, degenerative changes of the left and right ankles, DDD of the cervical spine, hearing loss, and tinnitus.  Further, during the relevant time period, the Veteran either had at least one disability rated as 40 percent or higher (TBI), or had multiple disabilities stemming from the same in-service injury that, when combined under the Combined Ratings Table, 38 C.F.R. § 4.25, constitutes a single disability rated in excess of 40 percent for purposes of entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment.  The evidence of record, including an October 2016 VA mental health examination, reflects that the Veteran has not worked since being injured in a 2007 improvised explosive device (IED) explosion that resulted in the Veteran being medically discharged from service in November 2007.  

Per a February 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran advanced being unable to work due to a combination of the service-connected disabilities, including TBI residuals and orthopedic disabilities.

At the conclusion of a July 2008 VA mental health examination, a VA examiner opined that the mental health/TBI symptoms caused deficiencies in the areas of thinking, mood, and work.  Under "work" it was noted that the Veteran would not be able to work as a car dealer until interpersonal skills and motivation improved.  A subsequent October 2009 VA TBI examination reflects that, while the Veteran was unemployed at that time, symptoms of severe memory loss, decreased concentration, problems lifting and carrying, hearing difficulties, and pain from the service-connected disabilities would have had a significant impact on occupational activities.  

The Veteran received a VA TDIU examination in April 2010.  Per the examination report, the VA examiner assessed the Veteran to be unemployable.  The unemployability was due to a combination of the TBI and headache symptoms of memory loss, decreased concentration, lack of stamina, and pain.  It was noted that the Veteran was having daily migraines requiring lying prone for a portion of each day.  At the conclusion of the examination, the VA examiner opined that, "due to these conditions, the Veteran is fully unemployable for physical or sedentary labor at this time."

New VA TDIU and headache examinations were conducted in March 2014.  At the conclusions of the examinations, the VA examiner opined that the service-connected migraine headaches and TDIU residuals would not impair either physical or sedentary employment; however, in an April 2014 lay statement, the Veteran's mother advanced that the Veteran was unable to work due to service-connected disabilities.  Memory issues related to the TBI hindered the Veteran's ability to complete many simple tasks, and the headaches often keep the Veteran in bed for extended periods of time.  Further, in an April 2014 private treatment letter, the Veteran's primary care physician since July 2012 submitted an opinion effectively stating that the findings of the March 2014 VA examinations were incorrect and that the Veteran's symptoms had not improved since 2012.

The Veteran received a VA TBI examination in July 2016.  At the conclusion of the examination, the VA examiner opined that "the Veteran's memory and concentration losses would affect his ability to perform tasks where these attributes are required, and his avoidance of people and anxiety would limit working with others."  On the same day, the Veteran received a VA headache examination.  Per the examination report, the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain.  Further, the VA examiner opined that these prostrating headaches prevent the Veteran from performing any activity.

The report from an October 2016 VA mental health examination reflects that the mental health disorder symptoms cause occupational and social impairment with reduced reliability and productivity due to symptoms such depressed mood, anxiety, mild memory loss, impairment or short and long-term memory, and difficulty establishing and maintaining effective work and social relationships.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities, in particular the symptoms stemming from the TBI residuals, PTSD, and migraine headaches, prevent the Veteran from obtaining or maintaining substantially gainful employment.  Per the report of a VA TDIU examination in April 2010, a VA examiner found the Veteran to be unemployable at that time due a combination of symptoms from the service-connected PTSD, TBI residuals, and migraine headaches.  VA examinations both prior to and after the April 2010 VA TDIU examination reflect symptoms similar to those discussed at 

the time of the evaluation.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted for the entire relevant rating period on appeal from November 27, 2007.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, and 4.16.    


ORDER

For the entire initial rating period on appeal from November 27, 2007, a higher initial disability rating of 50 percent for migraine headaches, the maximum schedular rating, is granted.

For the entire initial rating period on appeal from November 27, 2007, a higher initial disability rating of 30 percent for DDD of the cervical spine, but no higher, is granted.

For the entire initial rating period on appeal from November 27, 2007, a higher initial disability rating of 10 percent for each foot, but no higher, for the service-connected bilateral foot osteoarthritis is granted.

A TDIU from November 27, 2007 is granted.


REMAND

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. at 81-82.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins, 1 Vet. App. at 477-78.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.

Service Connection for Back Disorder

The evidence of record reflects that the Veteran had a preexisting lumbar spine disorder prior to entering the October 2003 to October 2005 and June 2006 to November 2007 periods of active service.  During the course of this appeal, the Veteran has advanced aggravating the lumbar spine disability during a period of either ACDUTRA or INACDUTRA in 2006 just prior to deployment from June 2006 to November 2007 while training for said deployment.  In the alternative, the Veteran has also advanced that the disorder worsened after the in-service injury in which the Veteran was hit on the head by an armored transport lid after an improvised explosive device (IED) attack.  This is the same injury that resulted in service connection for TBI residuals and DDD of the cervical spine.  To date, VA has not obtained an opinion as to whether either of these incidents may have aggravated a preexisting back disorder; therefore, remand for a back examination and opinion is warranted.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from April 2016.  The AOJ should also inquire as to whether there are any outstanding private treatment records.  	

Accordingly, the issue of entitlement to service connection for a back disorder is REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private medical treatment for any back disorders.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such back disorders, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record all VA treatment records pertaining to the treatment of any back disorders, not already of record, for the period from April 2016.

3.  Schedule the appropriate VA orthopedic examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination reports that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed back disorder was aggravated (worsened beyond normal progression) during a period of active service, ACDUTRA, and/or INACDUTRA, including as due to an injury during physical training and/or the in-service injury in which the Veteran was hit on the head by an armored transport lid after an IED attack?

If it is the examiner's opinion that there is aggravation of a back disorder, he or she should identify the baseline level of severity of the back disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then readjudicate the issue of service connection for a back disorder.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


